Citation Nr: 1147284	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a chronic low back disability, and if so, whether service connection is warranted.

2.  Entitlement to an initial compensable disability rating from December 19, 2005, and a disability rating in excess of 20 percent from May 29, 2011 for the service-connected degenerative disc disease of the cervical spine segment at C5-C6 with anterior spurring.  

3.  Entitlement to an earlier effective date than December 19, 2005, for the grant of service connection for the service-connected degenerative disc disease of the cervical spine segment at C5-C6 with anterior spurring.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to October 1966.  The Veteran served with the Marine Corps in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied, in pertinent part, service connection for hearing loss and arthritis of the back.  

The case was initially before the Board in April 2011.  The Board granted service connection for bilateral hearing loss and remanded the issue of service connection for a chronic back/spine disorder to include as secondary to a service-connected disability.  In the April 2011 remand, the Board inadvertently considered the Veteran's claim of service connection for a low back disability on a direct basis, without first reopening the previously denied claim.  As noted in detail below, the claim of service connection for residuals of a back injury was previously denied in December 1967, and that decision became final.  Thus, the issue has been recharacterized as noted on the title page of this decision.  Because the claim is reopened now, the Board's failure to properly characterize the issue in the prior remand is harmless error.  

In an April 2011 rating decision, the RO granted service connection for bilateral hearing loss, pursuant to the Board's April 2011 decision.  

Additional development was undertaken with regard to the claim of service connection for chronic back/spine disorder, and in a September 2011 rating decision, the RO granted service connection for degenerative disc disease of the cervical spine segment at C5-C6 with anterior spurring.  A noncompensable rating was assigned effective from December 19, 2005 and a 20 percent rating was assigned from May 29, 2011.  The Veteran disagreed with the initial rating assigned, as well as the effective date for the award, in a statement timely received in October 2011.  As the Veteran clearly states the issues with which he disagrees with respect to the September 2011 rating decision, the Board accepts the October 2011 statement as a valid notice of disagreement (NOD).  

With regard to the remaining issue on appeal, that of entitlement to service connection for a disability of the thoracolumbar spine, the RO issued a supplemental statement of the case addressing this issue in September 2011.  

As noted in the April 2011 remand, the  issue of entitlement to service connection for posttraumatic stress disorder (PTSD) is raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Similarly, the issue of entitlement to service connection for arthritis of the left shoulder has also been raised by the record, but has not yet been adjudicated by the RO.  See written argument dated in January 2011.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The reopened claim of service connection for a low back disability, as well as the issues of entitlement to an earlier effective date for the grant of service connection and an increased initial compensable disability rating from December 19, 2005, and a disability rating in excess of 20 percent from May 29, 2011 for the service-connected degenerative disc disease of the cervical spine segment at C5-C6 with anterior spurring, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  In a December 1967 rating decision, the RO denied service connection for residuals of a back injury.  Notice of that determination and the Veteran's appellate rights were sent to the Veteran in January 1968.  A notice of disagreement (NOD) with respect to the decision regarding the low back was not received within the one-year period following notice of the December 1967 rating decision and it therefore became final.

2.  Evidence submitted since the RO's December 1967 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1967 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received since the RO's December 1967 rating decision which denied service connection for residuals of a back injury, thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regardless of whether the RO reopens a previously denied claim of service connection, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of residuals of a back injury, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claims.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Shortly after the Veteran's discharge from service, he submitted his initial claim of service connection for a back condition.  He claimed that he injured his back, along with his shoulder in a plane crash during active duty in 1966.  In a December 1967 decision, the RO denied service connection for residuals of a back injury.  The basis of the denial was that the Veteran's x-rays of the lumbar spine were negative.  Thus, the RO determined that the Veteran did not have a current disability of the lumbar spine.  The RO provided notice of the December 1967 decision in January 1968, along with his appellate rights.  In that regard, the Board notes that a VA Form 21-822 was completed, as was a VA Form 21-6798, which reflected that a back abnormality was not found upon the last examination.  He submitted an NOD, but the NOD was specifically with the initial disability rating assigned to the service-connected left shoulder disability,.  The Veteran did not disagree with the denial of service connection for residuals of a back injury.  Thus, the December 1967 decision became final as it pertains to the denial of service connection for a low back disability.  

Currently, the appellant contends that his back pain began at the time of the 1966 plane crash, and has continued since that time.  Additional evidence has been added to the record, including the Veteran's lay statements regarding continuity of symptoms since service, as well as a March 2005 x-ray showing spondylosis of the lumbar spine.  

This new evidence suggests that the Veteran may have had a lumbar spine disability as a result of the plane crash, particularly given that the record shows that he complained of back pain shortly after service, and has continued to complaint of low back pain since that time; and, given that he has a current low back disability documented on x-ray.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  Since the prior final decision, evidence has been added to the claims file, including argument provided by the Veteran asserting that he reported back pain at the time of the plane crash, shortly after service in 1967, and has continued to have low back pain since that time.  Additionally, current x-ray studies show the presence of a lumbar spine disability.  

The above described evidence of continuity of symptoms and a current disability was not of record at the time of the previous denial and this evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence is new and material and reopening the claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a low back disability having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for a low back disability, VA now has the duty to notify the appellant as to how to substantiate his claim and to assist him in the development of the claim.  As such, VA must obtain relevant records which could possibly substantiate the claim and conduct an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002).  

The Veteran seeks service connection for a chronic low back disability.  He asserts that he sustained a chronic back disorder secondary to the trauma associated with the in-service July 1966 aircraft crash in the Republic of Vietnam.  His representative in January 2011 also asserted that a current back disorder may be secondary to the service-connected shoulder disorder.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009). 

The Veteran's service treatment records indicate that he was involved in both a May 1964 motor vehicle accident and the July 1966 aircraft crash.  He sustained significant trauma in both accidents.  

Significantly, the Veteran reported back pain in conjunction with his original 1967 claim of service connection for residuals of the injuries suffered as a result of the airplane crash.  Although service connection was granted for a left shoulder injury, as well as scars and facial disfigurement, the RO found, in 1967, that the Veteran did not have a current back disability because x-ray evidence at that time was negative.  Despite the denial of the back claim, the Veteran has continued to report back pain and back spasms since that time.  In more recent VA clinical documentation, a March 2005 VA chest X-ray study revealed spondylosis of the spine.  A November 2005 VA treatment record states that the Veteran presented a history of arthralgia since the in-service aircraft crash.  

The matter was remanded in April 2011 to afford the Veteran a VA examination to determine all current back disabilities and to obtain an opinion as to the etiology of any such back disability, including whether the Veteran's back disability is secondary to the service-connected left shoulder disability.  

At the Veteran's May 2011 VA examination, the examiner noted a review of the claims file, and the Veteran's reports that he sustained injuries to his spine as a result of an aircraft crash in Vietnam in July 1966.  The examiner noted that the Veteran sustained multiple injuries to his spine, primarily his lumbar spine and left shoulder fractures - of the scapula and clavicle.  

Upon reviewing x-rays of the cervical, lumbar and thoracic spine segments, the examiner opined that the Veteran had age-related multi-level degenerative bony/disc disease of the lumbar spine without evidence of fracture, subluxation, bone destruction, or soft tissue abnormality.  There was no evidence of spondylolysis.  Regarding the cervical spine, the impression was degenerative disc disease at C5-6 with anterior spurring; and small anterior spurs at C6-7.  Thoracic spine was negative for age.  Severe osteoarthritis of the left shoulder was also identified.  

The examiner concluded that the Veteran had a chronic disorder of the spine that involved the cervical, thoracic and lumbar spine segments.  The examiner further opined that the documented in-service trauma (the airplane crash) is more likely than not the cause of the current spine disability.  The examiner further noted that the Veteran's cervical spine demonstrated chronic traumatic injury; and, the thoracic and lumbar spine remain symptomatic, but the imaging studies were compatible for age-related degenerative changes.  In that regard, however, the examiner considered the Veteran's reports of continuity of symptoms (of back pain since service) and specifically stated that the spine disability continuity is directly related to the effects of spinal trauma.  

As to the issue of aggravation, the examiner indicated that the Veteran did not believe that the left shoulder injury contributed to his spinal disability.  Nonetheless, the examiner did point out that the combined effects of the cervical spine injury and the left shoulder magnify the effects of the disability for the left upper extremity.  

In sum, the examiner's opinion is inconsistent.  On the one hand, the examiner specifically states that the Veteran has a chronic disability of all spinal segments, (the cervical, thoracic, and lumbar) and opines that the chronic disability resulted from the in-service trauma caused by the plane crash in 1966.  On the other hand, however, the only diagnosis provided, with regard to the lumbar spine, is that of "age-related degenerative disc/joint disease."  This appears to suggest that the Veteran's lumbar spine degenerative disc/joint disease is not related to the in-service trauma.  Notwithstanding this opinion, however, the examiner found that the Veteran's continuity of symptoms of back pain were related to the in-service plane crash injury.  Thus, it appears that the examiner finds credible the Veteran's reports of continuity of back pain since service, and that this long history of back pain is related to the in-service plane crash injury.  This, however, can only be the case, if the injury-related back pain is part of a separate and distinct disability from the current disability of age-related degenerative disc/joint disease of the lumbar spine.  Or, if the lumbar disc disease is, in fact, traumatic in nature.  However, the examiner does not provide a specific diagnosis to account for the Veteran's ongoing back pain since service, such as lumbar strain or the like.  Absent a diagnosis of the back pain that the examiner has related to the in-service injury, service connection may not be established.  Thus, clarification is needed on this matter.  

Similarly, the examiner noted that the Veteran did not think that his shoulder disability contributed to his spine disability; however, the examiner did not provide his own professional medical opinion on this matter.  Although the examiner opined that the combined effects of the cervical spine and shoulder injury magnify the effects of the overall disability of the left upper extremity, that opinion does not answer the question that was posed in the remand.  

Additionally, now that service connection has been established for a disability of the cervical spine, the possibility arises that the cervical spine disability may aggravate the low back pain.  This, also, must be addressed by a medical professional.  

In sum, there has not been substantial compliance with the April 2011 remand directives because the May 2011 examiner's opinion is not adequate.  VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the Veteran was provided with an examination in May 2011, it is expected that any such an examination will be adequate as to the purpose for which it was administered, which in this case was to obtain a diagnosis of a current disability and an opinion as to etiology of the Veteran's current back disabilit(ies).  That was only partially accomplished with respect to the May 2011 VA examination.  

In light of the foregoing, the matter must be remanded to the RO to schedule the Veteran for another VA examination to determine the diagnosis of the Veteran's current back pain that began as a result of an in-service plane crash in 1966, particularly, given the Veteran's significant in-service trauma, as well as the recent grant of service connection for disability of the cervical spine.  

Since the claims file is being returned to the RO/AMC, it should be updated to include any VA treatment records compiled since August 8, 2011.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Also, as noted above, the Veteran disagreed with the effective date of the grant of service connection and the initial rating(s) assigned by the RO in the September 2011 rating decision, following the Board's April 2011 grant of service connection for degenerative disc disease at C5-C6 with anterior spurring.  In the September 2011 rating decision, the RO assigned an initial noncompensable rating from December 19, 2005 and a 20 percent rating effective from May 29, 2011.  The Veteran disagreed with these determinations in a statement that was received at the Board in October 2011.  

Given the Veteran's timely disagreement with the initial rating(s) assigned following the grant of service connection for degenerative disc disease of the cervical spine segment at C5-C6, the RO is now required to send the Veteran a SOC as to the issue(s) of entitlement to an initial compensable disability rating from December 19, 2005 and entitlement to a disability rating in excess of 20 percent from May 29, 2011 for the service-connected cervical spine disability at C5-C6 with anterior spurring in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29 , 19.30.  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238   (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995). 

Accordingly, the case is REMANDED for the following action: 

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed chronic back/spine disability including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If such records are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) . 

2.  Associate with the record any relevant VA medical treatment records dating from August 8, 2011.  If no additional records exist, such fact should be noted in the claims folder. 

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of his claimed chronic low back/spine disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must specifically provide a diagnosis associated with the Veteran's continued complaints of low back pain since service, that have been attributed to the in-service plane crash.  The examiner should attempt to reconcile the inconsistencies noted in the May 2011 VA examination (see above), and opine as to whether the Veteran's current lumbar disc disease includes any residuals of the in-service plane crash, irrespective of any age-related degenerative disc/joint disease found.  If the examiner opines that no current lumbar spine disorder was as likely as not incurred as a result of the in-service accident(s), despite the Veteran's continuity of symptoms since service, then the examiner should opine as to whether it is at least as likely as not that a current low back/spine disability is due to or aggravated by the service-connected cervical spine and/or left shoulder disability.  

More specifically, the examiner should advance an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic lumbar spine disorder had its onset during active service; is etiologically related to the trauma associated with the Veteran's documented in-service motor vehicle and aircraft accidents; or otherwise originated during or is causally related to active service.  In that regard, the examiner should consider the Veteran's reports of continuity of symptoms since discharge from service.  If not, the examiner should also address whether such disorder is due to or the result of the Veteran's service-connected left shoulder and/or cervical spine disability.  If not, was the disorder aggravated (i.e., increased in severity) beyond its natural progression due to his service-connected left shoulder and/or cervical spine disability.  The examiner must provide a complete rationale for any opinion advanced. 

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

4.  Provide the Veteran with a Statement of the Case as to the issues of entitlement to an earlier effective date for the grant of service connection and entitlement to an initial compensable disability rating from December 19, 2005 and entitlement to a disability rating in excess of 20 percent from May 29, 2011 for the service-connected cervical spine disability at C5-C6 with anterior spurring  in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal with respect to this issue, then the RO should return the claim to the Board for the purpose of appellate disposition. 

5.  Ensure that all development action has been completed in accordance with the above directives.  If any examination report is insufficient, it must be returned to the examiner for corrective action.  Then readjudicate the issue of the Veteran's claim of entitlement to service connection for a chronic lumbar spine disorder to include as secondary to a service-connected disability.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


